DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/13/2022 has been entered and thus claims 1-16 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn. 	The amendment to claim 14 overcomes the previous 112(b) rejection, therefore the 112(b) rejection is hereby withdrawn.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a display panel comprising “an anode which is disposed on the planarization layer and is electrically connected to the source/drain metal layer and the capacitor metal layer through a third via hole respectively” in combination with the display panel comprising “a buffer layer covering the light shielding metal layer; an active region which is located on the buffer layer and is electrically connected to the light shielding metal layer through a first via hole” as recited in claim 1; and “forming an anode, wherein the anode is disposed on the planarization layer, and is electrically connected to the source/drain metal layer and the capacitor metal layer through via holes respectively” in combination with “forming an active region, the active region is located on the buffer and is electrically connected to the light shielding metal layer through a first via hole to form a first plate of a capacitor structure” as recited in claim 8. 	Claims 2-7 and 9-16 are also allowed for further limiting and depending upon allowed claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892